Citation Nr: 1543085	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether discontinuance of Vocational Rehabilitation and Employment benefits under the provisions of Chapter 31, Title 38, United States Code, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 administrative decision by Department of Veterans Affairs (VA) Vocational Rehabilitation & Employment (VR&E) Division in Winston-Salem, North Carolina, wherein the Veteran's Vocational Rehabilitation and Employment (VR&E) program was discontinued.  

In August 2013, the Veteran participated in a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  The Veteran submitted additional evidence with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. 
§ 20.1304(c) (2015).  The evidence is accepted for inclusion in the record on appeal.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Assignment of "discontinued" status for the Veteran's VR&E program was proper.  


CONCLUSION OF LAW

The discontinuance of VA VR&E benefits under Chapter 31, Title 38, United States Code, was proper.  38 U.S.C.A. §§ 3104, 3107 (West 2014); 38 C.F.R. §§ 21.70, 21.180, 21.197, 21.198 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The goal of a VR&E program is to evaluate and improve the veteran's ability to achieve a vocational goal; provide services to qualify for suitable employment; enable a veteran to achieve maximum independence in daily living; and, enable the veteran to become employed in a suitable occupation and to maintain suitable employment.  38 U.S.C.A. § 3104; 38 C.F.R. § 21.70(a).  An IWRP (Individualized Written Rehabilitation Plan) is developed for each veteran eligible for rehabilitation services under Chapter 31.  38 C.F.R. § 21.80.  

A variety of situations may arise in the course of a rehabilitation program in which a temporary suspension of the program is warranted, and the veteran's case is thereby assigned an "interrupted" status.  38 C.F.R. § 21.197(a).  In each case, VA must first determine that the veteran will be able to return to a rehabilitation program or a program of employment services following resolution of the situation causing the interruption.  Id.  Assignment to "interrupted" status is made when VA determines that a suspension of services being provided is necessary; and either a definite date for resumption of the program is established or the evidence indicates the veteran will be able to resume the program at some future date, which can be approximately established.  38 C.F.R. § 21.197(b).  In situations where termination of all services and benefits received under Chapter 31 is necessary, the veteran's case is assigned a "discontinued" status.  38 C.F.R. § 21.198(a).  

It is the responsibility of VA to ensure it has made reasonable efforts to inform the Veteran and assure him understanding of the services and assistance that may be provided under Chapter 31 to help him maintain satisfactory cooperation and conduct and to cope with problems directly related to the rehabilitation process, especially counseling services; other services VR&E staff can assist in securing through non-VA programs; and the specific responsibilities of the Veteran in the process of developing and implementing a program of rehabilitation services, especially the specific responsibility for satisfactory conduct and cooperation.  38 C.F.R. § 21.362(b).

When the case manager determines that the veteran's conduct and/or cooperation are not in conformity with 38 C.F.R. § 21.362(c), the case manager will: discuss the situation with the veteran; arrange for services (particularly counseling services which may assist in resolving the problems which led to the unsatisfactory conduct or cooperation); and interrupt the program to allow for more intense efforts, if unsatisfactory conduct and cooperation persist.  If a reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted, the veteran's case will be discontinued and assigned to "discontinued" status unless mitigating circumstances are found.  38 C.F.R. § 21.364(b).  When mitigating circumstances exist, the case may be continued in "interrupted" status until VA staff determines the Veteran may be reentered into the same or a different program because the Veteran's conduct and cooperation will be satisfactory, or if a plan has been developed to enable the veteran to reenter and try to maintain satisfactory conduct and cooperation.

The Veteran contends that his Chapter 31 benefits should be restored and that based on the restoration, he should be reimbursed for tuition incurred from classes he took at Central Carolina Community College in order to obtain a job in the field of human services.  Although the Veteran did not clearly indicate at the August 2013 Board hearing that his enrollment at Central Carolina Community College was approved by his Vocational Rehabilitation Counselor, he contends that the Counselor informed him that his tuition would be reimbursed.  He further reported that he attempted to contact his Counselor multiple times in order to have his tuition approved, but did not receive any response to this inquiry, and that his discontinuance of Chapter 31 benefits was based on his Counselor's finding of advanced age and lack of transferable skills.  

Review of the record reflects that the Veteran was found entitled to Chapter 31 benefits in December 2011.  However, he has not submitted the requested transfer credit evaluation into the curriculum he wished to pursue in order to assist with the development of a rehabilitation plan that would outline the services to be provided under the Chapter 31 program.  The evaluation was to consider the remedial courses that he would need to complete as well as any military credits that may transfer into the curriculum.  He was first notified of this requirement in the December 2011 letter awarding him Chapter 31 benefits.  On subsequent occasions, the Veteran's Counselor informed the Veteran what would be required to develop the rehabilitation plan, specifically submission of the credit transfer evaluation.  The Veteran has contended that this information was not necessary given that his college credit was from the early 1990s and therefore was outdated and that a plan should be written without this supporting information from him.  

Although the Board acknowledges the Veteran's contention, the cooperation of the Veteran is necessary to the development of a plan of service as both the Counselor and Veteran are to work together in a collaborative manner to develop a joint plan of services outlining the services, duration of the plan, and responsibilities of each party.  Without the Veteran providing the transfer credit evaluation, a plan could not be developed.  Without a developed rehabilitation plan, no services could be provided to the Veteran, including the payment of the tuition for the term in which he enrolled independent of authorization from the Chapter 31 program.  Indeed, the record does not document any indication that his enrollment at Central Carolina Community College was approved by his Counselor.  Also, contrary to the Veteran's contention, the record does not reveal that his tuition was to be reimbursed under the Chapter 31 program.  As no rehabilitation plan was developed for the Veteran, no payment could be made for his incurred tuition charges.  The record shows that the Veteran was advised by his Counselor in December 2011 that he could not be sponsored for school under Chapter 31 benefits until there is a plan in place and authorization for the school.    

With regard to the Veteran's contention that his Chapter 31 benefits were discontinued due to discrimination based on advanced age and lack of transferable skills, the objective evidence of record does not indicate this to be the case.  Although the Board notes the Veteran's statement dated February 2012 wherein he reported that he wanted to quit school and the Chapter 31 program because his medications kept him awake and he could not concentrate or focus on school work, there is no indication that this is why his Chapter 31 benefits were discontinued.  On the contrary, a review of the record consistently reveals that his Chapter 31 benefits were discontinued based on his failure to provide his Counselor with the requisite credit transfer evaluation.  There is no indication from a review of the record, to include the July 2012 decision discontinuing his Chapter 31 benefits or recorded statements from the Counselor and other VR&E personnel, that advanced age or lack of transferable skills were the reason for the discontinuance.

Also, the Veteran did not respond to the interrupt letter sent in May 2012 giving him 30 days to contact his Counselor indicating that he was interested in discussing his participation in the VR&E program; therefore, his case was discontinued in July 2012.  

In this case, the Board finds that the assignment of the Veteran's "discontinued" status was proper.  The Veteran was fully informed of his "discontinued" status by a letter that stated the reasons for the change in status, per 38 C.F.R. § 21.180(d), and he had been afforded prior notification of the adverse action, per 38 C.F.R. 
§ 21.420(d).  In this regard, the Board reiterates that the Veteran was sent a letter in May 2012 regarding his interrupted status and that he should contact his Counselor and must provide a credit transfer evaluation from the school and signed by  a school advisor into the curriculum he wished to pursue within 30 days if he wished to remain in the VR&E program.  As discussed above, the Veteran did not respond within 30 days of the May 2012 letter.  However, the Veteran contends that he should be reimbursed for his tuition incurred at Central Carolina Community College.  The Board notes that a change in the VR&E plan may be requested by the Veteran at any time.  38 C.F.R. § 21.94.  However, the Veteran's Counselor specifically informed the Veteran on multiple occasions previously that a plan could not be devised without the Veteran's cooperation in providing the requested credit transfer evaluation.  There is no documentation of record that the Veteran was amenable to this.  The Board recognizes that VA regulations state that the purpose of assignment to interrupted status is to assure that all appropriate actions have been taken to help the veteran continue in his or her program before discontinuing benefits and services.  38 C.F.R. § 21.197(4).  This has been accomplished in this case as outlined above.




ORDER

Discontinuance of VR&E benefits under the provisions of Chapter 31, Title 38, United States Code, was proper; the appeal is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


